Citation Nr: 0327241	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with depressive features.  

2.  Entitlement to an initial compensable evaluation for chip 
fracture, navicular bone, left ankle.  

3.  Entitlement to a compensable evaluation for ganglion 
cyst, right wrist.  

4.  Entitlement to a compensable evaluation for a benign 
fibroma, left side of the neck.  

5.  Entitlement to a compensable evaluation for sebaceous 
cyst, left ear canal.  

6.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In a statement dated in January 2003, the veteran withdrew 
the issue of entitlement to service connection for residuals 
of a low back injury.  In the supplemental statement of the 
case dated in April 2003, the issue of entitlement to service 
connection for cervical sprain was resolved; thus, that 
matter is no longer before the Board.  

In a VA Form 9 dated in May 2002, the veteran indicated that 
he had also injured his left wrist in service at the time he 
incurred injury to his neck.  To the extent that the veteran 
is attempting to claim entitlement to service connection for 
residuals of an injury to the left wrist, this matter is 
referred to the RO for adjudication in the first instance.  


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The veteran has reported that he was seen for depression 
while in service.  Indeed, there is a notation in the 
veteran's service medical records of treatment while in 
Stuttgart, Germany, but no records of any treatment rendered 
are associated with the claims folder.  The veteran currently 
has a diagnosis of mild depression.  

The veteran maintains that his left ankle is productive of 
such symptoms as cracking, pulling, discomfort, and overall 
aches.  Essentially, he states that he is hindered in his 
ability to do certain movements and activities by virtue of 
his service-connected left ankle.  

There was a change in the law during the course of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

Subsequently, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339, (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran of the requisite time allowed to respond to a VCAA 
notice.  

Thus, the Board requests that the RO accomplish the following 
directives so as to ensure an equitable and just 
determination.  

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his various 
claims, and provide information as to 
the relative duties of the VA and the 
veteran in obtaining relevant evidence.  
This letter should also contain a 
summary of the provisions contained in 
38 U.S.C.A. §§ 5103 and 5103A.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then review the claims 
file to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal standard.  

3.  The RO should then obtain the names 
and addresses of all medical care 
providers who treated the veteran for any 
mental disorder, to include depression 
and adjustment disorder since his 
separation from service in October 1993.  
The RO should also obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
disability associated with the right 
wrist, left ankle, and cysts of the neck 
and of the ear canal since service.  
After securing the necessary releases, 
the RO should obtain these records.  

4.  The RO should also make another 
attempt to locate any records associated 
with the veteran's alleged treatment for 
depression during service in 1991.  

5.  Thereafter, the RO should schedule a 
VA orthopedic examination to address the 
veteran's concerns that relate to his 
service-connected left ankle and right 
wrist and inform the veteran of the date, 
time, and place of the examination.  The 
examiner should comment on whether the 
objective evidence supports that 
disability associated with the veteran's 
service-connected left ankle and right 
wrist has increased and whether there is 
evidence of additional limitation of the 
left ankle or the right wrist during 
periods of reported flare-ups.  In 
particular, the examiner should comment 
on whether there is additional 
fatigability or weakness, or a lack of 
endurance following flare-ups on 
repetitive use.  Any studies or tests 
that are needed to make a determination 
should be conducted accordingly.  A 
written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder be made available 
to the examiner prior to the review.  

6.  The RO should review the record post-
examination and ensure that all questions 
posed in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

7.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claims 
as noted herein.  The RO should include 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case (SSOC) and provide 
him a reasonable period of time in which 
to respond before this case is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




